Exhibit 10.9

 

NEITHER THIS SECURITY NOR THE SECURITY INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 

Warrant No. W-April08-1

 

75,000 Warrants

 

COMMON STOCK

PURCHASE WARRANT

 

OF

 

VIRIUM PHARMACEUTICALS INC.

 


VIRIUM PHARMACEUTICALS INC., A NEW YORK CORPORATION (THE “COMPANY”), HEREBY
CERTIFIES THAT, FOR VALUE RECEIVED, DR. JON ROGERS, M.D., (THE “WARRANT HOLDER”)
IS THE OWNER OF THE NUMBER OF COMMON STOCK PURCHASE WARRANTS (“WARRANTS”)
SPECIFIED ABOVE, EACH OF WHICH ENTITLES THE HOLDER THEREOF TO PURCHASE, AT ANY
TIME DURING THE PERIOD COMMENCING ON THE COMMENCEMENT DATE (AS DEFINED HEREIN)
AND ENDING ON THE EXPIRATION DATE (AS DEFINED HEREIN), ONE FULLY PAID AND
NON-ASSESSABLE SHARE OF COMMON STOCK, PAR VALUE $0.001 PER SHARE, OF THE COMPANY
(THE “COMMON STOCK”) AT A PURCHASE PRICE EQUAL TO THE EXERCISE PRICE (AS DEFINED
BELOW) IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA IN CASH, SUBJECT TO
ADJUSTMENT AS HEREINAFTER PROVIDED.


 


1.                                       WARRANT; EXERCISE PRICE.


 


1.1                                 THIS WARRANT IS ISSUED PURSUANT TO A
SUBSCRIPTION AGREEMENT DATED AS OF THE DATE HEREOF, BY AND BETWEEN THE COMPANY
AND THE SUBSCRIBER SET FORTH THEREIN (THE “SUBSCRIPTION AGREEMENT”).


 


1.2                                 EACH WARRANT SHALL ENTITLE THE WARRANT
HOLDER TO PURCHASE ONE SHARE OF COMMON STOCK OF THE COMPANY (INDIVIDUALLY, A
“WARRANT SHARE” SEVERALLY, THE “WARRANT SHARES”).

 

--------------------------------------------------------------------------------



 


1.3                                 THE PURCHASE PRICE PAYABLE UPON EXERCISE OF
EACH WARRANT (“EXERCISE PRICE”) SHALL INITIALLY BE $0.60. THE EXERCISE PRICE AND
NUMBER OF WARRANT SHARES PURCHASABLE PURSUANT TO EACH WARRANT ARE SUBJECT TO
ADJUSTMENT AS PROVIDED IN SECTION 8.


 


2.                                       EXERCISE OF WARRANT; EXPIRATION DATE.


 


2.1                                 THIS WARRANT IS EXERCISABLE AT ANY TIME AND
FROM TIME TO TIME COMMENCING THE DATE HEREOF (“COMMENCEMENT DATE”) AND ENDING AT
5:00 P.M., EASTERN TIME ON APRIL           , 2013 (THE “EXPIRATION DATE”), IN
WHOLE OR FROM TIME TO TIME IN PART, AT THE OPTION OF THE WARRANT HOLDER, UPON
SURRENDER OF THIS WARRANT TO THE COMPANY TOGETHER WITH A DULY COMPLETED NOTICE
OF EXERCISE IN THE FORM ATTACHED HERETO AND PAYMENT OF AN AMOUNT EQUAL TO THE
THEN APPLICABLE EXERCISE PRICE MULTIPLIED BY THE NUMBER OF WARRANT SHARES THEN
BEING PURCHASED UPON SUCH EXERCISE.


 


2.2                                 EACH EXERCISE OF THIS WARRANT SHALL BE
DEEMED TO HAVE BEEN EFFECTED IMMEDIATELY PRIOR TO THE CLOSE OF BUSINESS ON THE
DAY ON WHICH THIS WARRANT SHALL HAVE BEEN SURRENDERED TO THE COMPANY AS PROVIDED
IN SECTION 2.1.  AT SUCH TIME, THE PERSON OR PERSONS IN WHOSE NAME OR NAMES ANY
CERTIFICATES FOR WARRANT SHARES SHALL BE ISSUABLE UPON SUCH EXERCISE AS PROVIDED
IN SECTION 2.3 BELOW SHALL BE DEEMED TO HAVE BECOME THE HOLDER OR HOLDERS OF
RECORD OF THE WARRANT SHARES REPRESENTED BY SUCH CERTIFICATES.


 


2.3                                 WITHIN FIVE BUSINESS DAYS AFTER THE EXERCISE
OF THE PURCHASE RIGHT REPRESENTED BY THIS WARRANT, THE COMPANY AT ITS EXPENSE
WILL USE ITS REASONABLE BEST EFFORTS TO CAUSE TO BE ISSUED IN THE NAME OF, AND
DELIVERED TO, THE WARRANT HOLDER, OR, SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, TO SUCH OTHER INDIVIDUAL OR ENTITY AS SUCH WARRANT HOLDER (UPON PAYMENT
BY SUCH WARRANT HOLDER OF ANY APPLICABLE TRANSFER TAXES) MAY DIRECT:


 


(A)                                  A CERTIFICATE OR CERTIFICATES FOR THE
NUMBER OF FULL WARRANT SHARES TO WHICH SUCH WARRANT HOLDER SHALL BE ENTITLED
UPON SUCH EXERCISE PLUS, IN LIEU OF ANY FRACTIONAL SHARE TO WHICH SUCH WARRANT
HOLDER WOULD OTHERWISE BE ENTITLED, CASH IN AN AMOUNT DETERMINED PURSUANT TO
SECTION 2.4 HEREOF, AND


 


(B)                                 IN CASE SUCH EXERCISE IS IN PART ONLY, A NEW
WARRANT OR WARRANTS (DATED THE DATE HEREOF) OF LIKE TENOR, STATING ON THE FACE
OR FACES THEREOF THE NUMBER OF SHARES CURRENTLY STATED ON THE FACE OF THIS
WARRANT MINUS THE NUMBER OF SUCH SHARES PURCHASED BY THE WARRANT HOLDER UPON
SUCH EXERCISE AS PROVIDED IN SECTION 2.2 (IN EACH CASE PRIOR TO ANY ADJUSTMENTS
MADE THERETO PURSUANT TO THE PROVISIONS OF THIS WARRANT).


 


2.4                                 THE COMPANY SHALL NOT BE REQUIRED UPON THE
EXERCISE OF THIS WARRANT TO ISSUE ANY FRACTIONAL SHARES, BUT SHALL MAKE AN
ADJUSTMENT THEREOF IN CASH ON THE BASIS OF THE “LAST SALE PRICE” (AS DEFINED
BELOW) OF THE COMPANY’S COMMON STOCK ON THE TRADING DAY IMMEDIATELY PRIOR TO THE
DATE OF EXERCISE.  FOR PURPOSES OF THIS SECTION 2.4, “LAST SALE PRICE” SHALL
MEAN (I) IF THE COMMON STOCK IS LISTED ON AN EXCHANGE OR QUOTED ON THE NASDAQ
MARKETS OR NASD OTC BULLETIN BOARD (OR SUCCESSOR SUCH AS THE BULLETIN BOARD
EXCHANGE), THE LAST SALE PRICE OF THE COMMON STOCK IN THE PRINCIPAL TRADING
MARKET FOR THE COMMON STOCK AS REPORTED BY THE EXCHANGE, NASDAQ OR THE NASD, AS
THE CASE MAY BE; (II) IF THE COMMON STOCK IS NOT LISTED ON AN

 

2

--------------------------------------------------------------------------------


 


EXCHANGE OR QUOTED ON THE NASDAQ MARKETS, OR THE NASD OTC BULLETIN BOARD (OR
SUCCESSOR SUCH AS THE BULLETIN BOARD EXCHANGE), BUT IS TRADED IN THE
OVER-THE-COUNTER MARKET, THE CLOSING BID PRICE FOR THE COMMON STOCK ON THE LAST
TRADING DAY PRECEDING THE DATE IN QUESTION FOR WHICH SUCH QUOTATIONS ARE
REPORTED BY THE PINK SHEETS, LLC OR SIMILAR PUBLISHER OF SUCH QUOTATIONS; AND
(III) IF THE FAIR MARKET VALUE OF THE COMMON STOCK CANNOT BE DETERMINED PURSUANT
TO CLAUSE (I) OR (II) ABOVE, SUCH PRICE AS THE BOARD OF DIRECTORS OF THE COMPANY
SHALL DETERMINE, IN GOOD FAITH, IN THE BOARD’S SOLE DISCRETION.


 


3.                                       REGISTRATION AND TRANSFER ON COMPANY
BOOKS.


 


3.1                                 THE COMPANY (OR AN AGENT OF THE COMPANY)
WILL MAINTAIN A REGISTER CONTAINING THE NAMES AND ADDRESSES OF THE WARRANT
HOLDERS.  ANY WARRANT HOLDER MAY CHANGE ITS, HIS OR HER ADDRESS AS SHOWN ON THE
WARRANT REGISTER BY WRITTEN NOTICE TO THE COMPANY REQUESTING SUCH CHANGE.


 


3.2                                 THE COMPANY SHALL REGISTER UPON ITS BOOKS
ANY TRANSFER OF A WARRANT UPON SURRENDER OF SAME AS PROVIDED IN SECTION 5.


 


4.                                       RESERVATION OF SHARES.  THE COMPANY
WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE, SOLELY FOR ISSUANCE AND DELIVERY
UPON THE EXERCISE OF THIS WARRANT, SUCH WARRANT SHARES AND OTHER STOCK,
SECURITIES AND PROPERTY, AS FROM TIME TO TIME SHALL BE ISSUABLE UPON THE
EXERCISE OF THIS WARRANT.  AS LONG AS THE WARRANT SHALL BE OUTSTANDING, THE
COMPANY SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE ALL WARRANT
SHARES ISSUABLE UPON EXERCISE OF THE WARRANTS TO BE LISTED (SUBJECT TO OFFICIAL
NOTICE OF ISSUANCE) ON EACH EXCHANGE (OR, IF APPLICABLE ON NASDAQ, NASD OTC
BULLETIN BOARD OR PINK SHEETS, LLC OR ANY SUCCESSOR ELECTRONIC QUOTATION SERVICE
AND TRADING MARKET) ON WHICH THE COMMON STOCK IS THEN LISTED AND/OR QUOTED, IF
ANY.


 


5.                                       EXCHANGE, TRANSFER, ASSIGNMENT OR LOSS
OR MUTILATION OF WARRANTS.  THIS WARRANT IS EXCHANGEABLE, WITHOUT EXPENSE, AT
THE OPTION OF THE WARRANT HOLDER, UPON PRESENTATION AND SURRENDER HEREOF TO THE
COMPANY FOR OTHER WARRANTS OF DIFFERENT DENOMINATIONS ENTITLING THE HOLDER
THEREOF TO PURCHASE IN THE AGGREGATE THE SAME NUMBER OF SHARES OF COMMON STOCK
PURCHASABLE HEREUNDER.  SUBJECT TO THE TERMS OF SECTIONS 6 AND 7, UPON SURRENDER
OF THIS WARRANT TO THE COMPANY AT ITS PRINCIPAL OFFICE OR AT THE OFFICE OF ITS
TRANSFER AGENT, IF ANY, WITH THE ASSIGNMENT FORM ANNEXED HERETO DULY EXECUTED
AND FUNDS SUFFICIENT TO PAY ANY TRANSFER TAX, THE COMPANY SHALL, WITHOUT CHARGE,
EXECUTE AND DELIVER A NEW WARRANT IN THE NAME OF THE ASSIGNEE NAMED IN SUCH
INSTRUMENT OF ASSIGNMENT AND THIS WARRANT SHALL BE PROMPTLY CANCELED.  SUBJECT
TO THE TERMS OF SECTIONS 6 AND 7, THIS WARRANT MAY BE DIVIDED OR COMBINED WITH
OTHER WARRANTS WHICH CARRY THE SAME RIGHTS UPON PRESENTATION HEREOF AT THE
PRINCIPAL OFFICE OF THE COMPANY TOGETHER WITH A WRITTEN NOTICE SPECIFYING THE
NAMES AND DENOMINATIONS IN WHICH NEW WARRANTS ARE TO BE ISSUED AND SIGNED BY THE
WARRANT HOLDER HEREOF.  THE TERM “WARRANT” AS USED HEREIN INCLUDES ANY WARRANTS
INTO WHICH THIS WARRANT MAY BE DIVIDED OR EXCHANGED.  UPON RECEIPT BY THE
COMPANY OF REASONABLE EVIDENCE OF THE OWNERSHIP OF AND THE LOSS, THEFT,
DESTRUCTION OR MUTILATION OF THIS WARRANT AND, IN THE CASE OF LOSS, THEFT OR
DESTRUCTION, OF INDEMNITY REASONABLY SATISFACTORY TO THE COMPANY, OR, IN THE
CASE OF MUTILATION,

 

3

--------------------------------------------------------------------------------


 


UPON SURRENDER AND CANCELLATION OF THE MUTILATED WARRANT, THE COMPANY SHALL
EXECUTE AND DELIVER IN LIEU THEREOF A NEW WARRANT OF LIKE TENOR AND DATE
REPRESENTING AN EQUAL NUMBER OF WARRANTS.


 


6.                                       LIMITATION ON EXERCISE AND SALES.


 


(A)                                  EACH HOLDER OF THIS WARRANT ACKNOWLEDGES
THAT THIS WARRANT AND THE WARRANT SHARES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT, AS OF THE DATE OF ISSUANCE HEREOF.  THIS WARRANT ONLY MAY BE
TRANSFERRED IN COMPLIANCE WITH THIS SECTION 6 AND SECTION 7. THE COMPANY SHALL
BE UNDER NO OBLIGATION TO ISSUE THE SHARES COVERED BY SUCH EXERCISE UNLESS AND
UNTIL THE WARRANT HOLDER SHALL HAVE EXECUTED THE FORM OF EXERCISE ANNEXED HERETO
THAT STATES THAT AT THE TIME OF SUCH EXERCISE THAT IT IS THEN AN “ACCREDITED
INVESTOR” WITHIN THE MEANING OF RULE 501 OF REGULATION D, IS ACQUIRING SUCH
SHARES FOR ITS OWN ACCOUNT, AND WILL NOT TRANSFER THE WARRANT SHARES UNLESS
PURSUANT TO AN EFFECTIVE AND CURRENT REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
ANY OTHER APPLICABLE RESTRICTIONS, IN WHICH EVENT THE WARRANT HOLDER SHALL BE
BOUND BY THE PROVISIONS OF A LEGEND OR LEGENDS TO SUCH EFFECT THAT SHALL BE
ENDORSED UPON THE CERTIFICATE(S) REPRESENTING THE WARRANT SHARES ISSUED PURSUANT
TO SUCH EXERCISE.  IN SUCH EVENT, THE WARRANT SHARES ISSUED UPON EXERCISE HEREOF
SHALL BE IMPRINTED WITH A LEGEND IN SUBSTANTIALLY THE FORM PROVIDED IN
SECTION 7(B).


 

(b)                                 Warrant Holder represents and warrants that
it is acquiring this Warrant for its own account, for purposes of investment,
and not with a view to, or for sale in connection with, any distribution thereof
within the meaning of the Securities Act and the rules and regulations
promulgated thereunder.  Warrant Holder represents, warrants and agrees that it
will not sell, exercise, transfer or otherwise dispose of this Warrant (or any
interest therein) or any of the Common Stock purchasable upon exercise hereof,
except pursuant to (i) an effective registration statement under the Securities
Act and applicable state securities laws or (ii) an opinion of counsel,
satisfactory to Company, that an exemption from registration under the
Securities Act and such laws is available.  Warrant Holder further acknowledges
and agrees that Company is not required, legally or contractually, so to
register or qualify the Warrant or such Common Stock or to take any action to
make such an exemption available.  Warrant Holder understands that Company will
be relying upon the truth and accuracy of the representations and warranties
contained in this Section 6 in issuing this Warrant and such Common Stock
without first registering the issuance thereof under the Securities Act or
qualifying or registering the issuance thereof under any state securities laws
that may be applicable.

 

(c)                                  Warrant Holder acknowledges that (i) there
is not now, and there may not be in the future, any public market for the
Warrant, (ii) although there currently is not a public trading market for the
Common Stock, there can be no assurance that any such market will be created and
sustained, and (iii) there can be no assurance that Warrant Holder will be able
to liquidate its investment in Company.  Warrant Holder represents and warrants
that it is familiar with and understands the terms and conditions of Rule 144
promulgated under the Securities Act.

 

(d)                                 Warrant Holder represents and warrants to
Company that (i) it has such knowledge and experience in financial and business
matters as is necessary to enable it to evaluate the merits and risks of any
investments in Company and is not utilizing any other person to be a purchaser
representative in connection with evaluation of such merits and risks; (ii) it
has

 

4

--------------------------------------------------------------------------------


 

no need for liquidity in an investment in Company and is able to bear the risk
of that investment for an indefinite period and to afford a complete loss
thereof; and (iii) it is an “accredited investor” as that term is defined in
Rule 501(a) of Regulation D under the Securities Act.

 

(e)                                  Warrant Holder represents and warrants that
it has had access to, and has been furnished with, all of the information it has
requested from Company and has had an opportunity to review the books and
records of Company and to discuss with management and members of the board of
directors of Company the business and financial affairs of Company.

 

(f)                                    Warrant Holder agrees that at the time of
each exercise of this Warrant, unless the issuance of shares of Common Stock
issuable thereupon is pursuant to an effective registration statement under the
Securities Act and under applicable state blue sky laws, Warrant Holder will
provide Company with a letter embodying the representations and warranties set
forth in subsections (b) through (e), in form and substance satisfactory to
Company, and agrees that the certificate(s) representing any shares issued to it
upon any exercise of this Warrant may bear such restrictive legend as Company
may deem necessary to reflect the restricted status of such shares under the
Securities Act unless Company shall have received from Warrant Holder an opinion
of counsel to Warrant Holder, reasonably satisfactory in form and substance to
Company and its counsel, that such restrictive legend is not required.

 


7.                                       TRANSFER RESTRICTIONS.


 

(a)                                  If, at the time of the surrender of this
Warrant in connection with any transfer of this Warrant, the transfer of this
Warrant shall not be registered pursuant to an effective registration statement
under the Securities Act and under applicable state securities or blue sky laws,
the Company may require, as a condition of allowing such transfer (i) that the
Warrant Holder or transferee of this Warrant, as the case may be, furnish to the
Company a written opinion of counsel (which opinion shall be in form, substance
and scope customary for opinions of counsel in comparable transactions and
reasonably satisfactory to counsel for the Company) to the effect that such
transfer may be made without registration under the Securities Act and under
applicable state securities or blue sky laws, (ii) that the holder or transferee
execute and deliver to the Company an investment letter in form and substance
acceptable to the Company, (iii) that transferee agree in writing with the
Company to be bound by the terms and conditions of this Warrant applicable to
the Warrant Holder and (iv) that the transferee be an “accredited investor” as
defined in Regulation D promulgated under the Securities Act.

 

(b)                                 The Common Stock issuable on the exercise of
the Warrant shall bear the following legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION, OR THE SECURITIES COMMISSION OF ANY STATE, IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT

 

5

--------------------------------------------------------------------------------


 

SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.

 

(c)                                  The Holder acknowledges that the Warrant
Shares acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws.

 


8.                                       ADJUSTMENT OF EXERCISE PRICE AND NUMBER
OF SHARES DELIVERABLE.  THE EXERCISE PRICE AND THE NUMBER OF WARRANT SHARES
PURCHASABLE PURSUANT TO EACH WARRANT SHALL BE SUBJECT TO ADJUSTMENT FROM TIME TO
TIME AS HEREINAFTER SET FORTH IN THIS SECTION 8:


 


(A)                                  IN CASE, PRIOR TO THE EXPIRATION OF THIS
WARRANT BY EXERCISE OR BY ITS TERMS, THE COMPANY SHALL ISSUE ANY SHARES OF ITS
COMMON STOCK AS A STOCK DIVIDEND OR SUBDIVIDE THE NUMBER OF OUTSTANDING SHARES
OF ITS COMMON STOCK INTO A GREATER NUMBER OF SHARES, THEN IN EITHER OF SUCH
CASES, THE THEN APPLICABLE EXERCISE PRICE PER WARRANT SHARE PURCHASABLE PURSUANT
TO THIS WARRANT IN EFFECT AT THE TIME OF SUCH ACTION SHALL BE PROPORTIONATELY
REDUCED AND THE NUMBER OF WARRANT SHARES AT THAT TIME PURCHASABLE PURSUANT TO
THIS WARRANT SHALL BE PROPORTIONATELY INCREASED; AND CONVERSELY, IN THE EVENT
THE COMPANY SHALL REDUCE THE NUMBER OF OUTSTANDING SHARES OF COMMON STOCK BY
COMBINING SUCH SHARES INTO A SMALLER NUMBER OF SHARES, THEN, IN SUCH CASE, THE
THEN APPLICABLE EXERCISE PRICE PER WARRANT SHARE PURCHASABLE PURSUANT TO THIS
WARRANT IN EFFECT AT THE TIME OF SUCH ACTION SHALL BE PROPORTIONATELY INCREASED
AND THE NUMBER OF WARRANT SHARES AT THAT TIME PURCHASABLE PURSUANT TO THIS
WARRANT SHALL BE PROPORTIONATELY DECREASED.  IF THE COMPANY SHALL, AT ANY TIME
DURING THE LIFE OF THIS WARRANT, DECLARE A DIVIDEND PAYABLE IN CASH ON ITS
COMMON STOCK AND SHALL AT SUBSTANTIALLY THE SAME TIME OFFER TO ITS STOCKHOLDERS
A RIGHT TO PURCHASE NEW COMMON STOCK FROM THE PROCEEDS OF SUCH DIVIDEND OR FOR
AN AMOUNT SUBSTANTIALLY EQUAL TO THE DIVIDEND, ALL COMMON STOCK SO ISSUED SHALL,
FOR THE PURPOSE OF THIS WARRANT, BE DEEMED TO HAVE BEEN ISSUED AS A STOCK
DIVIDEND.  ANY DIVIDEND PAID OR DISTRIBUTED UPON THE COMMON STOCK IN STOCK OF
ANY OTHER CLASS OF SECURITIES CONVERTIBLE INTO SHARES OF COMMON STOCK SHALL BE
TREATED AS A DIVIDEND PAID IN COMMON STOCK TO THE EXTENT THAT SHARES OF COMMON
STOCK ARE ISSUABLE UPON CONVERSION THEREOF.


 


(B)                                 IN CASE, PRIOR TO THE EXPIRATION OF THIS
WARRANT BY EXERCISE OR BY ITS TERMS, THE COMPANY SHALL BE RECAPITALIZED BY
RECLASSIFYING ITS OUTSTANDING COMMON STOCK, (OTHER THAN A CHANGE IN PAR VALUE TO
NO PAR VALUE), OR THE CORPORATION OR A SUCCESSOR CORPORATION SHALL CONSOLIDATE
OR MERGE WITH OR CONVEY ALL OR SUBSTANTIALLY ALL OF ITS OR OF ANY SUCCESSOR
CORPORATION’S PROPERTY AND ASSETS TO ANY OTHER CORPORATION OR CORPORATIONS (ANY
SUCH OTHER CORPORATIONS BEING INCLUDED WITHIN THE MEANING OF THE TERM “SUCCESSOR
CORPORATION” HEREINBEFORE USED IN THE EVENT OF ANY CONSOLIDATION OR MERGER OF
ANY SUCH OTHER CORPORATION WITH, OR THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE
PROPERTY OF ANY SUCH OTHER CORPORATION TO, ANOTHER CORPORATION OR CORPORATIONS),
THEN, AS A CONDITION OF SUCH RECAPITALIZATION, CONSOLIDATION, MERGER OR
CONVEYANCE, LAWFUL AND ADEQUATE PROVISION SHALL BE MADE WHEREBY THE HOLDER OF
THIS WARRANT SHALL THEREAFTER HAVE THE RIGHT TO PURCHASE, UPON THE BASIS AND ON
THE TERMS AND CONDITIONS SPECIFIED IN THIS

 

6

--------------------------------------------------------------------------------


 


WARRANT, IN LIEU OF THE WARRANT SHARES THERETOFORE PURCHASABLE UPON THE EXERCISE
OF THIS WARRANT, SUCH SHARES OF STOCK, SECURITIES OR ASSETS AS MAY BE ISSUED OR
PAYABLE WITH RESPECT TO, OR IN EXCHANGE FOR, THE NUMBER OF WARRANT SHARES
THERETOFORE PURCHASABLE UPON THE EXERCISE OF THIS WARRANT HAD SUCH
RECAPITALIZATION, CONSOLIDATION, MERGER, OR CONVEYANCE NOT TAKEN PLACE; AND IN
ANY SUCH EVENT, THE RIGHTS OF THE WARRANT HOLDER TO ANY ADJUSTMENT IN THE NUMBER
OF WARRANT SHARES PURCHASABLE UPON THE EXERCISE OF THIS WARRANT, AS HEREIN
PROVIDED, SHALL CONTINUE AND BE PRESERVED IN RESPECT OF ANY STOCK WHICH THE
WARRANT HOLDER BECOMES ENTITLED TO PURCHASE.


 


(C)                                  IN CASE THE COMPANY AT ANY TIME WHILE THIS
WARRANT SHALL REMAIN UNEXPIRED AND UNEXERCISED SHALL SELL ALL OR SUBSTANTIALLY
ALL OF ITS PROPERTY OR DISSOLVE, LIQUIDATE, OR WIND UP ITS AFFAIRS, LAWFUL
PROVISION SHALL BE MADE AS PART OF THE TERMS OF ANY SUCH SALE, DISSOLUTION,
LIQUIDATION OR WINDING UP, SO THAT THE HOLDER OF THIS WARRANT MAY THEREAFTER
RECEIVE UPON EXERCISE HEREOF IN LIEU OF EACH WARRANT SHARE THAT IT WOULD HAVE
BEEN ENTITLED TO RECEIVE, THE SAME KIND AND AMOUNT OF ANY SECURITIES OR ASSETS
AS MAY BE ISSUABLE, DISTRIBUTABLE OR PAYABLE UPON ANY SUCH SALE, DISSOLUTION,
LIQUIDATION OR WINDING UP WITH RESPECT TO EACH SHARE OF COMMON STOCK OF THE
COMPANY, PROVIDED, HOWEVER, THAT IN ANY CASE OF ANY SUCH SALE OR OF DISSOLUTION,
LIQUIDATION OR WINDING UP, THE RIGHT TO EXERCISE THIS WARRANT SHALL TERMINATE ON
A DATE FIXED BY THE COMPANY; SUCH DATE SO FIXED TO BE NOT EARLIER THAN
5:00 P.M., EASTERN TIME, ON THE FORTY-FIFTH DAY NEXT SUCCEEDING THE DATE ON
WHICH NOTICE OF SUCH TERMINATION OF THE RIGHT TO EXERCISE THIS WARRANT HAS BEEN
GIVEN BY MAIL TO THE REGISTERED HOLDER OF THIS WARRANT AT ITS ADDRESS AS IT
APPEARS ON THE BOOKS OF THE COMPANY.


 


9.                                       VOLUNTARY ADJUSTMENT BY THE COMPANY. 
THE COMPANY MAY, AT ITS OPTION, AT ANY TIME DURING THE TERM OF THE WARRANTS,
REDUCE THE THEN CURRENT EXERCISE PRICE TO ANY AMOUNT DEEMED APPROPRIATE BY THE
BOARD OF DIRECTORS OF THE COMPANY AND/OR EXTEND THE DATE OF THE EXPIRATION OF
THE WARRANTS.


 


10.                                 RIGHTS OF THE HOLDER. THE WARRANT HOLDER
SHALL NOT, BY VIRTUE HEREOF, BE ENTITLED TO ANY RIGHTS OF A STOCKHOLDER IN THE
COMPANY, EITHER AT LAW OR EQUITY, AND THE RIGHTS OF THE WARRANT HOLDER ARE
LIMITED TO THOSE EXPRESSED IN THIS WARRANT AND ARE NOT ENFORCEABLE AGAINST THE
COMPANY EXCEPT TO THE EXTENT SET FORTH HEREIN. THIS WARRANT DOES NOT ENTITLE THE
HOLDER TO ANY VOTING RIGHTS OR OTHER RIGHTS AS A SHAREHOLDER OF THE COMPANY
PRIOR TO THE EXERCISE DATE AND THEN ONLY WITH RESPECT TO THE WARRANT SHARES TO
BE ISSUED WITH RESPECT THERETO.


 


11.                                 SUCCESSORS.  THE RIGHTS AND OBLIGATIONS OF
THE PARTIES TO THIS WARRANT WILL INURE TO THE BENEFIT OF AND BE BINDING UPON THE
PARTIES HERETO AND THEIR RESPECTIVE HEIRS, SUCCESSORS, ASSIGNS, PLEDGEES,
TRANSFEREES AND PURCHASERS.


 


12.                                 CHANGE OR WAIVER.  ANY TERM OF THIS WARRANT
MAY BE CHANGED OR WAIVED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTY
AGAINST WHOM ENFORCEMENT OF THE CHANGE OR WAIVER IS SOUGHT.


 


13.                                 HEADINGS.  THE HEADINGS IN THIS WARRANT ARE
FOR PURPOSES OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE
MEANING OF ANY PROVISION OF THIS WARRANT. WHEREVER POSSIBLE, EACH PROVISION OF
THIS WARRANT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID
UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS WARRANT SHALL BE PROHIBITED
BY OR INVALID

 

7

--------------------------------------------------------------------------------


 


UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH
PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISIONS
OR THE REMAINING PROVISIONS OF THIS WARRANT.


 


14.                                 GOVERNING LAW.  THIS WARRANT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. 
ANY ACTION BROUGHT BY EITHER PARTY AGAINST THE OTHER CONCERNING THE TRANSACTIONS
CONTEMPLATED BY THIS NOTE SHALL BE BROUGHT ONLY IN THE STATE COURTS OF NEW YORK
OR IN THE FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK.  THE PREVAILING PARTY
SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ITS REASONABLE ATTORNEY’S FEES
AND COSTS.


 


15.                                 MAILING OF NOTICES, ETC.  ALL NOTICES AND
OTHER COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN ONE (1) BUSINESS DAY AFTER DELIVERY TO
AN OVERNIGHT CARRIER WITH INSTRUCTIONS TO DELIVER TO THE APPLICABLE ADDRESS SET
FORTH BELOW, OR, IF SENT BY FACSIMILE, UPON RECEIPT OF A CONFIRMATION OF
DELIVERY:


 


REGISTERED HOLDER:


 


TO HIS OR HER LAST KNOWN ADDRESS AS INDICATED ON THE COMPANY’S BOOKS AND
RECORDS.


 


 


 


THE COMPANY:


 


VIRIUM PHARMACEUTICALS INC.

 

 

116 Village Blvd.

 

 

Suite 200

 

 

Princeton, NJ 08540

 

 

Attention: President

 

 

Fax: (908) 292-1096

 

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, THE COMPANY HAS CAUSED THIS WARRANT TO BE SIGNED BY ITS DULY
AUTHORIZED OFFICER AS OF APRIL 17, 2008.


 

 


 


VIRIUM PHARMACEUTICALS INC.


 


 


 


 


 


 


 


BY:


/S/ JAMES M. PACHENCE


 


NAME:


JAMES M. PACHENCE


 


TITLE:


PRESIDENT

 

9

--------------------------------------------------------------------------------


 


NOTICE OF EXERCISE


TO BE EXECUTED BY THE WARRANT HOLDER


IN ORDER TO EXERCISE WARRANTS


 

TO:   Virium Pharmaceuticals Inc.

 

The undersigned hereby: (1) irrevocably subscribes for and offers to purchase
               shares of the common stock, par value $.001 per share (“Common
Stock”), of Virium Pharmaceuticals Inc., pursuant to Warrant No.       
heretofore issued to                                        on April         ,
2008 and (2) encloses a cash payment of $                     representing the
aggregate exercise price for such shares.

 

The undersigned hereby represents and warrants to the Company that it is an
“Accredited Investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act of 1933, as amended (the “Securities Act”), and is
acquiring these securities for its own account and not with a view to, or for
sale in connection with, any distribution thereof, nor with any present
intention of distributing or selling the same.  The undersigned further
represents that it does not have any contract, agreement, understanding or
arrangement with any person to sell, transfer or grant the shares of Common
Stock issuable under this Warrant.  The undersigned understands that the shares
it will be receiving are “restricted securities” under Federal securities laws
inasmuch as they are being acquired from Virium Pharmaceuticals Inc., in
transactions not including any public offering and that under such laws, such
shares may only be sold pursuant to an effective and current registration
statement under the Securities Act or an exemption from the registration
requirements of the Securities Act and any other applicable restrictions, in
which event a legend or legends will be placed upon the
certificate(s) representing the Common Stock issuable under this Warrant
denoting such restrictions.  The undersigned understands and acknowledges that
the Company will rely on the accuracy of these representations and warranties in
issuing the securities underlying the Warrant.

 

[warrant notice of exercise signature page to follow]

 

10

--------------------------------------------------------------------------------


 

[warrant notice of exercise signature page]

 

Date:

 

Warrant Holder Name:

 

Taxpayer Identification Number:

 

By:

 

Printed Name:

 

Title:

 

Address:

 

Note: The above signature should correspond exactly with the name on the face of
this Warrant or with the name of assignee appearing in assignment form below.

 

AND, if said number of shares shall be less than the total number of shares
purchasable under the Warrant, a new Warrant is to be issued in the name of said
undersigned for the balance remaining of the shares purchasable thereunder less
any fraction of a share paid in cash and delivered to the address stated above.

 

--------------------------------------------------------------------------------


 


ASSIGNMENT FORM


TO BE EXECUTED BY THE WARRANT HOLDER


IN ORDER TO ASSIGN WARRANTS


 


FOR VALUE
RECEIVED,                                                                        
HEREBY SELL, ASSIGNS AND TRANSFER UNTO


 


PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER

 

 

 

 

 

 

 


 

(Please print or type name and address)

 


                                             OF THE WARRANTS REPRESENTED BY THIS
WARRANT, AND HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS
                                                 ATTORNEY TO TRANSFER THIS
WARRANT ON THE BOOKS OF THE COMPANY, WITH FULL POWER OF SUBSTITUTION IN THE
PREMISES.


 


DATED:


 


 


 


 


 


(SIGNATURE OF REGISTERED HOLDER)


 

 

In addition to executing this Assignment Form, the Warrant Holder and the
transferee must comply with the other requirements for transfer set forth in
Sections 6 and 7 of the Warrant.

 


CERTIFICATION OF STATUS OF TRANSFEREE


TO BE EXECUTED BY THE TRANSFEREE OF THIS WARRANT


 


THE UNDERSIGNED TRANSFEREE HEREBY CERTIFIES TO THE REGISTERED HOLDER OF THIS
WARRANT AND TO VIRIUM PHARMACEUTICALS INC. THAT THE TRANSFEREE IS AN “ACCREDITED
INVESTOR” WITHIN THE MEANING OF RULE 501 OF REGULATION D PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.


 


DATED:


 


 


 


 


 


 


 


 


(SIGNATURE OF TRANSFEREE)

 

12

--------------------------------------------------------------------------------